TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 15, 2015



                                       NO. 03-13-00292-CV


                 Appellant, Fernando DeLeon// Cross-Appellant, John Lacey

                                                  v.

                  Appellee, John Lacey// Cross-Appellee, Fernando DeLeon




         APPEAL FROM 146TH DISTRICT COURT OF BELL COUNTY
    BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND BOURLAND
             AFFIRMED -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the judgment signed by the district court on April 3, 2013. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the district court’s judgment. Therefore, the Court affirms the district court’s judgment. The

appellant shall pay all costs relating to this appeal, both in this Court and the court below.